Opinion by
Cole, J.
The commodity which was classified as a mixture of chemical compounds was found to be a flavoring mixture containing, among other ingredients, 16.75 percent salt. In accordance therewith and following Quong Yuen Shing v. United States (31 C. C. P. A. 43, C. A. D. 247), and in accordance with stipulation of counsel, the merchandise was excluded from paragraph 5 (chemical compounds) and held dutiable at 20 percent ad valorem as a nonenum-erated manufactured article under paragraph 1558 (19 U. S. C. 1940 ed. § 1001, par. 1558). It was also stipulated that the waisan (stick form), yook jook, and sar sum are similar to those involved in Oy Wo Tong v. United States (5 Cust. Ct. 70, C. D. 372) and were therefore held entitled to free entry under paragraph 1669 (19 U. S. C. 1940 ed. § 1201, par. 1669). Protest sustained to this extent.